Deutsche Bank Trust Co. Ams. v Marous (2020 NY Slip Op 04535)





Deutsche Bank Trust Co. Ams. v Marous


2020 NY Slip Op 04535


Decided on August 19, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 19, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
MARK C. DILLON
ROBERT J. MILLER
BETSY BARROS, JJ.


2017-01616
 (Index No. 60100/16)

[*1]Deutsche Bank Trust Company Americas, etc., respondent, 
vGabriel Marous, appellant, et al., defendants.


Gunilla Perez-Faringer, White Plains, NY, for appellant.
Houser & Allison, APC, New York, NY (Kathleen M. Massimo and Alina Levi of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Gabriel Marous appeals from an order of the Supreme Court, Westchester County (Terry Jane Ruderman, J.), dated January 4, 2017. The order, insofar as appealed from, denied that defendant's motion to dismiss the complaint insofar as asserted against him.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal must be dismissed because the right of direct appeal therefrom terminated with the entry of an order and judgment of foreclosure and sale in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal are brought up for review and have been considered on the appeal from the order and judgment of foreclosure and sale (Deutsche Bank Trust Company Americas v Marous, _____ AD3d _____ [Appellate Division Docket No. 2018-10595; decided herewith]; see CPLR 5501[a][1]; Matter of Aho, 39 NY2d at 248).
RIVERA, J.P., DILLON, MILLER and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court